Name: 2008/647/EC,Euratom: Council Decision of 15Ã July 2008 appointing a Finnish member of the Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2008-08-08

 8.8.2008 EN Official Journal of the European Union L 213/37 COUNCIL DECISION of 15 July 2008 appointing a Finnish member of the Economic and Social Committee (2008/647/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to Decision 2006/651/EC, Euratom (1), Having regard to the proposal submitted by the Finnish Government, Having obtained the opinion of the Commission, Whereas: A members seat on the Economic and Social Committee has fallen vacant following the resignation of Mr Eero LEHTI, HAS DECIDED AS FOLLOWS: Article 1 Mr Thomas PALMGREN, Manager of International Relations, Suomen YrittÃ ¤jÃ ¤t (Federation of Finnish Enterprises), is hereby appointed a member of the Economic and Social Committee for the remainder of the term of office, which runs until 20 September 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 15 July 2008. For the Council The President M. BARNIER (1) OJ L 269, 28.9.2006, p. 13. Decision as amended by Decision 2007/622/EC, Euratom (OJ L 253, 28.9.2007, p. 39).